•0br-




                                 Leonardo   Martinez      1308051

                                 899 FM 632 Connally Unit
                                       Kenedy Texas 78119

 Clerk     of    The                                              May 6,    2015
Court of Criminal Appeals
P.O.      Box 12308 Capital Station
Austin      Texas      78711



                       Re;     Leonardo   Martinez   V.    State of     Texas

                   No.       03-05-003^5-CR,   trial      court   No   3041030


Deal      Clerk

        I would like to request a copy of this courts Docket sheet for
 the above Cause number. I recieved a 77 year sentence/ and two
 20 year sentences in this case count one two and three.                           It was
alleged that I was convicted in a jury trial.                          Notice of appeal was
filed on June 10,              2005.   and on June 9,      2006 the Third court of
Appeals denied relief in a unpublished opinion, and my Petition for
Discretionary Review was due on July 7, 2006. I had counsel whom
was supose to have filed the PDR. However as of today I have not
known if counsel ever filed a PDR in this case, whereas I was never
provided with a copy of any PDR, or ruling by this court on any PDR.
I am preparring to file a 11.07, however I am inneed of a court
docket sheet from this court . Could you please provide me with a
court docket sheet showing what has been filed and the Date of
all rulling.


                                               Leonardo      Martinez      1308051

   Enclosed you will find a self addre onvelope for sending
   docket       sheet.




                                                          Ab8lAooefc,Cte*